DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities: “the glass …..has the compressive stress value at knee point is greater than a preset compressive stress value at knee point is grammatically incorrect, since two verbs are used, i.e. has and is.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-5, 7-9,and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites subjecting the glass to a first reinforcing treatment and measuring a compressive stress value at knee point until the glass after the first reinforcing until the glass has a stress value greater than preset value.  The specification does not offer support for performing these two steps in combination or singly (subjecting the glass and measuring the stress) indefinitely until a value is achieved.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites subjecting the glass to a first reinforcing treatment and measuring a compressive stress value at knee point until the glass after the first reinforcing treatment has the compressive stress value at knee point [[is]] greater than a preset compressive stress value at knee point. The issues with this limitation are as follows:
It is unclear if the subjecting step and the measuring step are performed together in a continuously manner until the value is achieved.
It is unclear if the measuring step is performed singly until the value is achieved, especially since “measuring a compressive stress value at knee point 
If the measuring step is performed singly and after the glass is removed from the treatment, then it is unclear how a measuring step is performed indefinitely until the glass has achieved a value. In other words, if a glass is constantly measured until a value is achieved, it implies the value should be changing while measuring. However, how is the value changing if the glass is no longer being treated? What is the purpose in constantly measuring, if the value is not going to change because the glass is no longer being subjected to the treatment?
The indefiniteness listed under a-c applies to both the first subjecting step and second subjecting steps. It is believed the term “until” has caused a lot of the indefiniteness.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 7-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (2014/0227525) in view of Finkeldey et al. (2017/0197384) and Lee et al. (2019/0248702).  Matsuda teaches subjecting a glass to a first reinforcing treatment, such as a first ion exchange bath, as well as to a second reinforcing treatment, such as a second ion exchange bath ([0008], [0056]-[0057]). Matsuda also teaches subjecting the reinforced glass to a cutting step ([0053]-[0057]), which includes a touch polishing step ([0083]). Matsuda further teaches using the surface compressive stress value and depth of compressive stress layer as measures for the reinforced glass ([0005]-[0006]). For example, Matsuda teaches in example 1, the depth of layer is measured after a fist reinforcing treatment, and the depth of layer and surface compressive stress is measured after the second reinforcing treatment ([0126]-[0128]). However, Matsuda doesn’t specify measuring a compressive stress value at knee point. Finkeldey teaches a method for producing reinforced glass comprising subjecting the glass to a reinforcement treatment.  Finkeldey further teaches measuring stress parameters of the reinforced glass, such as the surface compressive stress value, the depth of compression, as well as the compressive stress value at a knee point (DOL) after the reinforcing treatment ([0114], [0143], [0290]-[0291], table 28, figure 42). Finkeldey teaches these stress parameters are indicator of the performance of the final reinforced glass ([0241]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have also measure the compressive stress at knee point as a stress parameter after the first and second reinforcing treatments, as it would be an indicator for the performance of the reinforced .
Matsuda and Finkeldey do not teach touch polishing and an associated compressive stress cutting value. Lee teaches a method comprising providing for a reinforced glass article having a first surface compressive stress on a first surface and a second surface compressive stress on a second surface, and touch polishing the first and second surfaces to reduce deviations between the first and second compressive stress values ([0010], [0123]). Lee further teaches achieving uniform compressive stress characteristics at the first and second surfaces ([0128]), wherein the compressive stress cutting value between the first and second surfaces is minimized to 10MPa or less ([0129]), wherein the bottom is considered the side exposed to the tin bath, and thus has a higher compressive stress cutting value that is greater than the front of the reinforced glass.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a touch polishing step such that the compressive stress cutting value difference between the bottom and front of the reinforced glass is controlled to be less than 10MPa, so as to provide for a more uniform stress profile for the glass.
Regarding claim 2, Matsuda teaches removing the glass from the first heated salt bath, which would naturally require a well-known heating means such as a furnace, and cooling the glass when removing from the heat source ([0126]). Also, Finkeldey teaches the reinforcement treatment includes heating in an ion exchange bath at a temperature of 430°C ([0110], [0291]), which would naturally require a well-known heating means, such as a furnace. Upon completing the ion exchange process, the glass would naturally be removed from the bath (and heating means).  As a result, the reinforced glass is expected to be subjected to a cooling treatment.   
Regarding claim 3, it is interpreted the step of adding anhydrous trisodium phosphate to the reinforcing solution is optional based on the three conditions. Thus, in the case that none of the three conditions are met, then there is no need to perform the step of adding the anhydrous trisodium phosphate.
Regarding claim 4, Matsuda teaches cleaning (i.e. washing) the glass after the first reinforcing treatment ([0126]).
Regarding claim 7, Matsuda teaches removing the glass from the second heated salt bath, which would naturally require a well-known heating means such as a furnace, and cooling the glass when removing from the heat source ([0127]).
Regarding claim 8, Matsuda teaches cleaning (i.e. washing) the glass after the second reinforcing treatment ([0127]).
Regarding claims 13-14, Lee teaches controlling the compressive stress cutting value of a glass surface to be within the range of 40-60 MPa, i.e. second example: 935MPa - 893MPa =42MPa, fourth example: 946MPa - 896MPa = 50MPa (table 2, [0152]).
Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (2014/0227525), Finkeldey et al. (2017/0197384) and Lee et al. (2019/0248702) as applied to claims 4 and 8 above, and further in view of Zhang et al. (9,758,428). Matsuda and Finkeldey don’t specify how long to clean the reinforced glass. Zhang teaches a method for reinforcing glass by subjecting the glass to a reinforcement treatment in a furnace, removed from the furnace, and subjected to a cooling treatment.  Zhang further teaches cleaning the reinforced glass by soaking in water for 30 minutes and cleaned more than 5 times in distilled water (col. 6 lines 47-64).  Although a total cleaning time of 80-150 minutes was not specified, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the cleaning to take about at least 80 mins, as Zhang specifies cleaning at least 5 more time until a desired glass property is reached. 
Response to Arguments
 Applicant's arguments filed July 14, 2021 have been fully considered.
Regarding the first point, applicant noted the specification suggests subjecting the glass to a treatment and then measuring the value to see if it meets the condition. This is different from subjecting a glass to a treatment until the condition is met because the term “until” suggests the subjecting is performed continuously or indefinitely until the value is achieved.  The specification does not offer support for continuous or indefinite treatment. The glass instead, is treated, removed from treatment, and then measured, and the measured value is compared to a preset value. These steps are sequential, which is not the same as continuous.  Applicant is welcome to set up an interview to discuss the matter further if there is still some confusion. 
Regarding the second and third points, the Examiner has accepted the explanation for compressive stress cutting value. 
Regarding the prior art, the applicant argues Matsuda teaches the side surface parts include regions not reinforced, and as such is not a reinforced area that is touch polished. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed above, Lee teaches touch polishing and a relative compressive stress cutting value between the top surface and bottom surface.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.